DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, drawn to a method of monitoring microbial activity in an environment and a method of monitoring microbial communication in an environment, classified in C12Q1/04.
II. Claims 11-16, drawn to a microbial monitoring system, classified in G01N27/4035.
The inventions are independent or distinct, each from the other because: 
	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as monitoring different catalytic enzymatic reactions for identification of binding of specific proteins, antibodies, cell receptors, or other biomolecules. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
During a telephone conversation with Cynthia Pillote, the representative of applicant, on May 11, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 17-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-16 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
Fig.3: symbols in the three lines are too small to see their difference. The examiner suggests remove the minor gridlines in the y-axis, and use bigger symbols with significantly different shapes to make the three lines more visible.
Fig.4: symbols in the three lines are too small to see their difference. The examiner suggests remove the minor gridlines in the y-axis, and use bigger symbols with significantly different shapes to make the three lines more visible. In addition, change the y-axis range to clearly show the three lines with symbols.  
Fig.5: It is very hard to see the fours lines with symbols since they are too crowed. The examiner suggests remove the minor gridlines in the x-axis, and use bigger symbols with significantly different shapes to make the four lines more visible with the change of the y-axis range. In addition, labels in x and y-axes should be added. 
Fig.6: It is very hard to see the results for the data at 9:20, 10:20 and 11:25 on 2/14/2019 since all of them are overlapped. The examiner suggests remove the minor gridlines in the y-axis, and use symbols with significantly different shapes to make the three datasets more visible.
 Figs.9 and 13: It is very hard to identify the results of different datasets. The examiner suggests remove the minor gridlines in the y-axis, and use symbols with significantly different shapes to clearly show the results for different datasets.
Figs.14-15: These figures are not clear, and it is extremely hard to identify the results of different series.
Fig.16: It is not clear which lines are corresponding to sensors 29 and 36, respectively. The examiner suggests use line combined with symbols of different shapes to clearly show the results for sensors 29 and 36.
Fig.17: It is not clear which lines are corresponding to Series 1 and Series 2, respectively. The examiner suggests use line combined with symbols of different shapes to clearly show the results.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Objections
Claim 5 is objected to because of the following informalities: 
claim 5, line 2: “a high impedance voltage” should be “the high impedance voltage”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 4-10, claim 1 recites limitations “a high impedance voltage”, which is unclear because high is relative without clear definition.  Therefore, the scope of the claim 1 is indefinite. For examination purpose, “a high impedance voltage” is interpreted as a voltage with any measurable impedance. Claims 2 and 4-10 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 1. Examiner notes that claim 3 is not rejected as indefinite because this claim cures the deficiencies above by specifying the “high” impedance as being a value greater than 100 megaohms. 
Regarding claims 1-10, claim 1 recites limitations “a network of inert measurement electrodes” in line 4 and “ the one or more inert measurement electrodes” in lines 7-8. It is unclear whether there is only one inert measurement electrode or a plurality of inert measurement electrodes. Therefore, the scope of the claim 1 is indefinite. Claims 2 -10 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 1. In the light of the specification (Fig.1 and paragraph [0051]) and as best understood, there are more than one inert measurement electrodes as interpreted by the examiner. 
Regarding claims 17-20, claim 17 recites limitations “a network of inert measurement electrodes” in line 4 and “ the one or more inert measurement electrodes” in lines 9-10. It is unclear whether there is only one inert measurement electrode or a plurality of inert measurement electrodes. Therefore, the scope of the claim 17 is indefinite. Claims 18 -20 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 17. In the light of the specification (Fig.1 and paragraph [0051]) and as best understood, there are more than one inert measurement electrodes as interpreted by the examiner. 
Regarding claims 17-20, claim 17 recites limitations “the microorganisms” in line 9, which lacks antecedent basis. Therefore, the scope of the claim 17 is indefinite. Claims 18 -20 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 17. In the light of the specification (paragraph [0052]) and as best understood, “the microorganisms” is interpreted by the examiner as “microorganisms”. 
Regarding claims 17-20, claim 17 recites limitations “a high impedance voltage”, which is unclear because high is relative without clear definition. Therefore, the scope of the claim 17 is indefinite. For examination purpose, “a high impedance voltage” is interpreted as a voltage with any measurable impedance. Claims 18-20 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of the indefinite claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nivens et al. (US 5487981A) in view of Ackland (US 4801546A). Further evidence is provided by Karube et al.(US 6113762A). 

Regarding claim 1, Nivens teaches a method of monitoring microbial activity in an environment (method of detecting/identifying microbial contamination in ultra-pure water (title), the method comprising the steps of: 
providing a reference electrode (a silver/silver chloride or calomel reference electrode fashioned into a Luggin probe (Col. 8, Ln 49-52)); 
providing a network of inert measurement electrodes in the environment (gold pad 76 (Col. 8, Ln 45-50). Gold is inert according to Karube’s disclosure “the conductor may be made of any material as long as it is stable, highly electroconductive, and substantially innocuous to the microorganisms, and may include metals such as platinum, gold and silver, and carbonaceous materials such as graphite and carbon” (Karube, Col. 5, Ln 22-26)); and
measuring a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces (Col. 5, Ln 6-8). Col.3 Ln 35- 67 explain the correlation between the microbial contamination in the solution with the open circuit potential. The microbial contamination in the solution corresponds to the claimed microbial activity. The open circuit potential corresponds to the high impedance voltage of this instant application), 
wherein microorganisms form a biofilm that is attached to at least one of the one or more inert measurement electrodes (Fig.2 shows that a microbial biofilm 72 grows upon the top electrode pad 76 (Col. 5 Ln63-64)). 
However, Nivens only discloses one inert measurement electrode and measuring open circuit potential between the reference electrode and the measurement electrode, and does not teach a network of inert measurement electrodes and measuring a high impedance voltage between the reference electrode and each of the measurement electrode. 
Ackland teaches apparatus for use in detecting micro-organisms in any one of a plurality of samples of a liquid (Abstract) by measuring voltage at a noble metal electrode in a solution containing microorganisms (Col. 2, Ln 11-26; Col. 4, Ln 48-57). Ackland further teaches a network of inert measurement gold electrodes 16 in the environment (Col. 2 Ln 66-Col. 3 Ln2); the container-mounting member (10) is provided with separate contacts (12) and leads for each of the noble metal electrodes (16) (Abstract). 
Nivens and Ackland are considered analogous art to the claimed invention because they are in the same field of detecting microorganisms in a liquid by measuring the electrical voltage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nivens by using a network of inert measurement electrodes and measure a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity, because it provides a particularly simple and effective apparatus for use in detecting micro-organisms in any one of a plurality of samples of a substance (Col.1 Ln 29-32 in Ackland). Furthermore, a network of inert measurement electrodes instead of only one inert measurement electrode would constitute a mere duplication of parts that would yield the predictable result of open circuit voltage between each inert measurement electrode and the reference electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding to claim 2, Nivens in view Ackland teach the method of claim 1. Nivens further teaches wherein the biofilm comprises one or more of bacteria, fungi, and algae that form a community on a surface of the at least one of the one or more inert measurement electrodes (bacteria and combination of bacteria (Col. 5, Ln 9); Fig.6a and 6b shows the open circuit potential with colonization of a carbon steel working electrode by different bacteria and combinations of bacteria (Col. 8, Ln 52-55); algae, fungi and bacterial (Col. 9 Ln 5-10).  

Regarding claim 3, Nivens in view Ackland teach the method of claim 1. Nivens further teaches wherein the high impedance is greater than 100 megaohms (Nivens teaches the open circuit voltage measurement between a reference electrode and a measurement electrode, as outlined in the rejected claim 1. Since there is no current passing through during the open circuit voltage measurement, the impedance is infinity, and meets the recited limitation of this instant claim. This position is supported by the instant specification Para. 0021 which describes an open circuit as a high impedance voltage). 

Regarding claim 5, Nivens in view Ackland teach the method of claim 1.  Nivens further teaches wherein the method further comprising a step of transforming measurement information from the step of measuring a high impedance voltage into total signal information for each of the inert measurement electrodes (The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces, as shown in Figs. 6a and 6b (Col. 5, Ln 6-8). There is a correlation between the open circuit potential and the microbial contamination, and the measured open circuit potential is transformed into quantitative measures of microbes present in the microbial films indicated by the monitoring step and the detection step (claims 1, 4, 12 and 13). The measured open circuit voltage is a collective total signal information for each of the inert measurement electrodes). 

Regarding claim 6, Nivens in view Ackland teach the method of claim 1, wherein the reference electrode is within the environment (Nivens teaches wherein the reference electrode is in the contamination mass detector 16 which has the solution, as shown in Fig.2 (Col. 8, Ln 45-48)). 

Regarding to claim 8, Nivens in view Ackland teach the method of claim 1, wherein the environment comprises a living organism (Nivens teaches the growth of different bacteria and combination of bacteria, which is a living organism (Col. 5, Ln 9)). 

Regarding to claim 9, Nivens in view Ackland teach the method of claim 1, wherein the environment comprises a natural environment (Nivens teaches seawater (Col.2, Ln 20), which is a natural environment). 

Regarding claim 10,  Nivens in view Ackland teach the method of claim 1, wherein the environment comprises waste water (Nivens further teaches wherein the invention can be used in other systems containing ultra-pure water, and can be used in the analysis of municipal or any water system (Col. 9, Ln 26-28). The municipal water system includes all water treated/supplied by a municipality. Thus, Nivens teaches wherein the environment comprises waste water).  


Claims 4 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Nivens in view of Ackland, as applied to claim 1 above, and further in view of Gu (WO 2012/149487A1). Karube is used as evidence for claim 1. 

Regarding claim 4, Nivens in view of Ackland teach the method of claim 1. However, Nivens and Ackland do not teach the step of measuring comprises measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of the at least one of the one or more inert measurement electrodes. 
Gu teaches methods and devices for the detection of corrosive biofilms and microbiologically influenced (MIC) corrosion rates based upon the electrogenicity of the biofilms. The device comprises a passive sensor having at least one first electrode, at least one second electrode, and an external circuit for electrically connecting the first electrode to the second electrode (Abstract). Fig.14 shows a sensor used to passively detect the electrogenicity, and hence the corrosiveness, of a biofilm which covers the graphite cathode. A potentiostat was used to measure the voltage output across the external load. Figure 15 shows the voltage outputs for three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly (para. 2 on page 35). Thus, Gu teaches measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity (i.e., voltage increase and decay) on the biofilm on an electrode surface. 
Nivens, Ackland and Gu are considered analogous art to the claimed invention because they are in the same field of microbial fuel cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Nivens by measuring a potentiometric wave pattern and/or a potentiometric pulsing pattern generated by microbial activity in the environment or on the biofilm on a surface of the at least one of the one or more inert measurement electrodes, because the electrical characteristic measured by the sensor may be compared to electrical characteristics of known biofilm compositions on the same type of electrode surface for determining the type of biofilm present (claim 8 of Gu; live or dead bacterial shown in Fig.15 of Gu). 

Regarding claim 7,  Nivens in view Ackland teach the method of claim 1. However, both Nivens and Ackland do not teach wherein the reference electrode is external to the environment. 
Gu teaches methods and devices for the detection of corrosive biofilms and microbiologically influenced (MIC) corrosion rates based upon the electrogenicity of the biofilms. Fig.4 shows that the device comprises a chamber divided into anode compartment and cathode compartment which are separated by a proton exchange membrane (PEM), and an external circuit for electrically connecting the anode electrode to the cathode electrode (para. 2 on page 16). The cathode electrode is equivalent to the reference electrode in this application. Therefore, Gu teaches wherein the reference electrode is external to the environment, which is the solution in the anode chamber. 
Nivens, Ackland, and Gu are considered analogous art to the claimed invention because they are in the same field of microbial fuel cell which generates electric voltage by microorganisms. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the reference electrode placed inside the environment of modified Nivens by a reference electrode placed outside the environment, as taught by Gu, because both are recognized in the art as suitable reference electrodes for microbial analysis and would provide the obvious and predictable result of providing a stable reference potential. Furthermore, the simple substitution of one known element for another (i.e., one external reference electrode for internal reference electrode) is likely to be obvious when predictable results are achieved (i.e., measurement of open circuit potential) [MPEP § 2143(B)]. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nivens et al. (US 5487981A) in view of Ackland (US 4801546A), Gu (WO 2012/149487A1), and Logan (Exoelectrogenic bacteria that power microbial fuel cells, Nature Reviews Microbiology, 2009, 7, 375-381). Further evidence is provided by Karube et al.(US 6113762A). 

Regarding claim 17, Nivens teaches a method of monitoring microbial activity in an environment (method of detecting/identifying microbial contamination in ultra-pure water (title)), the method comprising the steps of: 
providing a reference electrode (a silver/silver chloride or calomel reference electrode fashioned into a Luggin probe (Col. 8, Ln 49-52)); 
providing a network of inert measurement electrodes in the environment (gold pad 76 (Col. 8, Ln 45-50). Gold is inert according to Karube’s disclosure “the conductor may be made of any material as long as it is stable, highly electroconductive, and substantially innocuous to the microorganisms, and may include metals such as platinum, gold and silver, and carbonaceous materials such as graphite and carbon” (Karube, Col. 5, Ln 22-26)); and
measuring a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity (The open circuit potential is determined by measuring the potential difference between the gold top electrode pad 76 and a reference electrode in the contamination mass detector 16 or with the open circuit potential detector 20, via working and reference electrodes (Col. 8, Ln 45-49). The open circuit potential is measured over time in response to the growth of different bacterial and combinations of bacteria on the surfaces (Col. 5, Ln 6-8). Col.3 Ln 35- 67 explains the correlation between the microbial contamination in the solution with the open circuit potential. The microbial contamination in the solution corresponds to the claimed microbial activity. The open circuit potential corresponds to the high impedance voltage of this instant application), 
wherein the microorganisms form a biofilm that is attached to at least one of the one or more inert measurement electrodes (Fig.2 shows that a microbial biofilm 72 grows upon the top electrode pad 76 (Col. 5 Ln 63-64)). 
Nivens does not teach a network of inert measurement electrodes, and measuring a high impedance voltage between the reference electrode and each of the measurement electrode. 
Ackland teaches apparatus for use in detecting micro-organisms in any one of a plurality of samples of a liquid (Abstract) by measuring voltage at a noble metal electrode in a solution containing microorganisms (Col. 2, Ln 11-26; Col. 4, Ln 48-57). Ackland further teaches a network of inert measurement gold electrodes 16 in the environment (Col. 2 Ln 66-Col. 3 Ln2) and the container-mounting member (10) is provided with separate contacts (12) and leads for each of the noble metal electrodes (16) (Abstract). 
Nivens and Ackland are considered analogous art to the claimed invention because they are in the same field of microbial fuel cell. Given the teachings of Ackland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Nivens by using a network of inert measurement electrodes and measure a high impedance voltage between the reference electrode and each of the measurement electrodes to monitor microbial activity, because it would provide a particularly simple and effective apparatus for use in detecting micro-organisms in any one of a plurality of samples of a substance (Col.1 Ln 29-32 in Ackland). Furthermore, a network of inert measurement electrodes instead of only one inert measurement electrode would constitute a mere duplication of parts that would yield the predictable result of open circuit voltage between each inert measurement electrode and the reference electrode. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Nivens as modified by Ackland further fails to teach comparing measured high impedance voltage measurements of two or more of the inert measurement electrodes. 
Gu teaches methods and devices for the detection of corrosive biofilms and microbiologically influenced (MIC) corrosion rates based upon the electrogenicity of the biofilms. The device comprises a passive sensor having at least one first electrode, at least one second electrode, and an external circuit for electrically connecting the first electrode to the second electrode (Abstract). Fig.14 shows a sensor used to passively detect the electrogenicity, and hence the corrosiveness, of a biofilm which covers the graphite cathode. A potentiostat was used to measure the voltage output across the external load. Figure 15 compares the voltage outputs of three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly (para. 2 on page 35). The electrical characteristic measured by the sensor may be compared to electrical characteristics, such as voltage, of known biofilm compositions on the same type of electrode surface (i.e., cathode surface) measured offline to determine the type of biofilm present (para. 2 on page 29).  The measured voltage may be compared to the voltages of know corrosive biofilm compositions, and a measured voltage similar to the voltage of a known biofilm provides an indication of the type of biofilm present  (para. 3 on page 33). Gu further teaches the step of comparing the measured electrical characteristic to electrical characteristics associated with known corrosive biofilm compositions to determine the type of corrosive biofilm present (claim 8). 
Modified Nivens and Gu are considered analogous art to the claimed invention because they are in the same field of microbial fuel cell. Given the teachings of Gu regarding the step of comparing the measured electrical characteristic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Nivens by adding the step of comparing the measured voltages of two or more of the inert measurement voltages. Doing so, it would provide the function of detecting the presence of biofilm and determining the type of biofilm present (claim 8 in Gu). 
Nivens modified by both Ackland and Gu also fails to teach monitoring microbial communication. 
Logan teaches exoelectrogenic bacteria that powers microbial fuel cells (title), and further teaches the underlying reasons for exocellular electron transfer including cellular respiration and possible cell-cell communication (Abstract). A third possible reason for exogenous electron transfer, and one that has not yet been examined experimentally, relates to a possible role of electron transfer for cell–cell communication. The finding that bacteria within a biofilm communicate through quorum sensing chemicals is well established. The details is discussed in the 2nd paragraph on page 376. Therefore, the measured electrical characteristics of microbial fuel cell is related to the microbial communication. 
Modified Nivens (by Ackland and Gu)  and Logan are considered analogous art to the claimed invention because they are in the same field of microbial fuel cell. Given the teachings of Logan regarding the relationship between the measured electrical characteristics of microbial fuel cell and the microbial communication, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of modified Nivens for monitoring microbial communication. Furthermore, one of ordinary skill in the art would recognize that this would provide a simple method for monitoring microbial communication. 

Regarding claims 18-20, Nivens in view of Ackland, Gu and Logan teach the method of claim 17. Nivens as modified by Ackland, Gu and Logan above further teach wherein the step of comparing comprises comparing total signal information for each of the inert measurement electrodes, of instant claim 18, wherein the step of comparing is used to characterize the environment, of instant claim 19, and wherein the step of comparing is used to characterize microbial activity within the environment, of instant claim 20 (modified Nivens teaches the step of comparing, as outlined in the rejected claim 17. The measured electrical characteristics (i.e., the open circuit voltage) is a collective total signal information for each of the inert measurement electrodes, which is used as quantitative measures of microbes present in microbial biofilms indicated by the monitoring step and the detecting step (claim 1 in Nivens). In the alternative, the electrical characteristics is used to determine whether the biofilm is electrogenic (claim 1 in Gu), and the type of corrosive biofilm present (claim 8 in Gu). Gu further teaches wherein Fig.15 compares the voltage outputs of three cases: live biofilm, biofilm killed, and without biofilm. Without a live biofilm on the graphite cathode electrode, the voltage output decayed relatively quickly toward zero. In the case of the live biofilm, the voltage output increased and then started to decrease slowly (para. 2 on page 35 of Gu)). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Lovley et al. (WO 2015/057800 A1) teaches a sensor that measures microbial activity as a surrogate value for the biologically active content of soil, aquatic sediments, or groundwater.  Cappello et al. (WO 2009/125354 A3)  teaches biofilm-based electrochemical sensor device for environmental conditions and method for the detection of environmental conditions using said device. Marchal et al. (US 2003/0085136A1) teaches method and device for detecting microbiologically induced corrosion. Monier et al. (WO 2009/153499A2) teaches a method for the production of a biofilm at the surface of an electrode in a liquid medium containing bacteria and a substrate for growth of the bacteria. Yang (US 7466149B1) teaches an electronic system and software program for multielectrode electrochemical devices for application in environments containing electrochemically active species. Nekoksa et al. (US 5246560A) teaches a novel electrochemical probe and technique to monitor biofilm activity before the biofilm has been permanently established and microbiologically influenced corrosion (MIC) initiated. Pierangela et al. (US 6054030A) teaches a probe formed by two electrodes of notable difference in nobility connected by an electric resistance high enough to ensure that the voltage difference between its terminals is sufficiently great to permit accurate and simultaneous determinations of the growth of biofouling and the chlorine concentration by measuring the potential difference variations between the terminals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795